          Case 1:18-cv-00950-LO-JFA Document 162-15 Filed 05/22/19 Page 1 of 1 PageID# 4233




  From:                                Zabek, Jason (CCI-Atlanta)
  Sent:                                Saturday, March 05, 2011 6:58 PM
  To:                                  HRD-TOC (CCI-Hampton Roads); CCI - Abuse Corporate
  Cc:                                  CCI-TOC
  Subject:                             RE: CATS 7442149



  It is fine. We need the customers.


  Jason Zabek
  Manager - Customer Safety I Abuse Operations
  Cox Communications
  (404) 269-8129
  (Insert benign saying here)




  From: Vredenburg, Roger (CCI-Virginia) On Behalf Of HRD-TOC (CCI-Hampton Roads)
  Sent: Saturday, March 05, 2011 9:29 AM
  To: CCI - Abuse Corporate
  Cc: CCI -TOC
  Subject: CATS 7442149

  Hello

  7442149

  Here is another example of a customer that I consider an habitual abuser.

  In a year was terminated twice and turned back on.

  I suspended him again since no e-mail address and according to procedure he start over in the process.

  Thanks

  Roger Vredenburg
  Hampton Roads Technical Operation Center (TOC)
  TOC (866)269-8627 Opt.2
  Supervisor: Chris Burns
  Wed-Sat 5:30 AM - 4:00 PM
  roger.vredenburq@cox.com

  How am I doing? Click on the link below to fill out the survey.
  http: I I teams.atl.cox.comJ toe/lists/ toe feedbaek/newform.aspx




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                            COX BMG00164035
